Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 2, the claim repeats the limitations of claim 1, line 3, and therefore does not further limit the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN109539414) in view of Ehrlich (Building Green, “Stone, The Original Green Building Material”, 03/2013), further in view of Mah (andatech distribution, “Reduce indoor humidity without a dehumidifier”, 04/2019).
Regarding claims 1-2, Wang discloses an air conditioning system, comprising:
a housing having an internal cavity (Figure 1, case holding 121-127), the cavity having an entrance and an exit (Figure 1, air flows into the cavity and out into 21);
a first adsorbing layer in the cavity (Figure 1, 125);
a layer of drying agent on the first adsorbing layer (Figure 1, 124);
a second adsorbing layer in the cavity on the drying agent layer in the cavity (Figure 1, 123); and
a pump connected to the cavity exit (Figure 1, 21);
wherein the pump draws air in through the cavity entrance, through the first layer, the drying agent layer, and at least a portion of the second layer and out through the cavity exit (Figure 1, air flows through 12).
Wang does not teach wherein the housing is made from at least one of terra cotta, brick, or stone.
However, Ehrlich disclose that stone requires almost no maintenance (Page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize stone for the housing construction in order to provide a weather resistant, maintenance free construction.
Wang does not disclose wherein the first and second layers are sea salt layers.
However, Wang discloses that these layers are utilized for adsorption (see Example 1) and, furthermore, it is well known that salt is hygroscopic, i.e. adsorbent, and is a cost effective solution to humidity within the air (Page 10 of Mah, “Rock Salt”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize sea salt for the two layers in Wang in order to provide a cost effective adsorption solution.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 recites that the housing comprises a chimenea. A chiminea is defined as a freestanding earthenware or metal fireplace (see definition from Merriam-Webster). It is not common within the art of air conditioning, nor in the chimney/fuel burning arts to place layers of sea salt and drying agent within a chimenea to perform air conditioning. Therefore, impermissible hindsight would be required to arrive at Applicant’s invention from the prior art. Furthermore, the general utilization of a chimenea - as a heating device - is not aligned with the general utilization of an air conditioner (a cooling device). Therefore, utilizing a chimenea as an air conditioner would not occur to one of ordinary skill in the art without clear suggestion, teaching, or motivation.
Regarding claim 4, an essential oil repository is recited as being on the second sea salt layer. While salt is known to be utilized as an adsorbent, see the rejections of claims 1-2, and essential oil diffusers which also utilize sea salt are known, it is not suggested anywhere in the prior art to place essential oils within the desiccant beds of air conditioners. Furthermore, the prior art needs to establish a clear motivation for doing so and no such motivation is present from the prior art to modify Wang to include a second sea salt adsorbent bed and then to further modify that bed to include an essential oil diffuser.
Regarding claim 5, it depends from claim 4 and therefore the same reasons apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763